       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 1 of 54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE NEW YORK TIMES COMPANY and
JOHN T. EWING, JR.,

                         Plaintiffs,

                        -v.-                             19 Civ. 1424 (KPF)
UNITED STATES DEPARTMENT OF JUSTICE,                  OPINION AND ORDER
                         Defendant,

VOLKSWAGEN AG,

                         Intervenor.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs The New York Times Company and John T. Ewing, Jr., a

reporter for The New York Times, bring this action under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, against Defendant U.S. Department of

Justice (“DOJ”). Plaintiffs seek documents relating to DOJ’s supervision of

Intervenor Volkswagen AG’s (“VW”) compliance with a 2018 plea agreement (the

“Plea Agreement”) arising out of VW’s scheme to evade emissions requirements.

Plaintiffs narrowed their request to a single report and associated appendices

(collectively, the “Report”) produced by the independent monitor (the “Monitor”)

tasked with overseeing VW’s compliance with the Plea Agreement. Defendant

disclosed a limited portion of the Report on October 1, 2019, and, after the

monitorship ended on September 14, 2020, provided Plaintiffs with a heavily

redacted copy of the Report on November 25, 2020. The parties dispute

Defendant’s withholding of the remainder of the Report. Now that the parties
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 2 of 54




have had an opportunity to refine the issues, Defendant and Intervenor have

moved for summary judgment, and Plaintiffs have cross-moved for summary

judgment. For the reasons that follow, Defendant’s motion is denied;

Intervenor’s motion is denied; and Plaintiffs’ motion is denied. However, the

Court orders Defendant to produce an unredacted copy of the Report for in

camera review.

                                    BACKGROUND 1

A.    Factual Background

      1.     VW’s Conduct and Plea Agreement

      On January 11, 2017, in the United States District Court for the Eastern

District of Michigan, Intervenor VW was charged with and agreed to plead


1     This Opinion draws its facts from the Complaint (“Compl.” (Dkt. #1)), and from the
      parties’ submissions in relation to the instant motions. Those submissions include the
      first Declaration of Jennifer L. Blackwell (“1st Blackwell Decl.” (Dkt. #28)); the
      Declaration of Michael A. Sullivan (“Sullivan Decl.” (Dkt. #29)); the Declaration of
      Suhana S. Han (“Han Decl.” (Dkt. #32)); the Declaration of David E. McCraw (“McCraw
      Decl.” (Dkt. #35)); and the Supplemental Declaration of Jennifer L. Blackwell (“2d
      Blackwell Decl.” (Dkt. #58)); as well as the exhibits attached to those declarations. For
      convenience, the plea agreement between VW and the United States is referred to as the
      “Plea Agreement” (1st Blackwell Decl., Ex. 1); the redacted copy of the Monitor’s Report
      produced to Plaintiffs on November 25, 2020, is referred to as the “Redacted Report” (2d
      Blackwell Decl., Ex. A); and the Declaration of Thomas Meiers in Support of Intervenor’s
      Motion for Summary Judgment is referred to as “Meiers Decl.” (Han Decl., Ex. F).
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendant’s
      Memorandum of Law in Support of Defendant’s Motion for Summary Judgment as “Def.
      Br.” (Dkt. #27); Intervenor’s Memorandum of Law in Support of Intervenor’s Motion for
      Summary Judgment as “VW Br.” (Dkt. #31); Plaintiffs’ Memorandum of Law in
      Opposition to Defendant and Intervenor’s Motions for Summary Judgment and in
      Support of Plaintiffs’ Cross-Motion for Summary Judgment as “Pl. Br.” (Dkt. #36);
      Defendant’s Reply Memorandum of Law in Further Support of Defendant’s Motion for
      Summary Judgment and in Opposition to Plaintiffs’ Cross-Motion for Summary
      Judgment as “Def. Reply” (Dkt. #42); Intervenor’s Reply Memorandum of Law in Further
      Support of Intervenor’s Motion for Summary Judgment and in Opposition to Plaintiffs’
      Cross-Motion for Summary Judgment as “VW Reply” (Dkt. #41); and Plaintiffs’ Reply
      Brief in Further Support of Plaintiffs’ Cross-Motion for Summary Judgment as “Pl.
      Reply” (Dkt. #43). Additionally, Defendant’s Supplemental Memorandum of Law in
      Further Support of Defendant’s Motion for Summary Judgment and in Opposition to
      Plaintiffs’ Cross-Motion for Summary Judgment is referred to as “Def. Supp. Br.” (Dkt.

                                              2
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 3 of 54




guilty to conspiracy to defraud the United States, to commit wire fraud, and to

violate the Clean Air Act; obstruction of justice; and entry of goods by false

statement. (Plea Agreement ¶ 1). See generally United States v. Volkswagen,

No. 16 Cr. 20394 (SFC) (APP) (E.D. Mich. March 10, 2017). These charges

arose from VW’s use of cheating software to evade emissions requirements

applicable to certain of VW’s diesel vehicles. (1st Blackwell Decl. ¶ 3; see also

Plea Agreement, Ex. 2 (“Statement of Facts”)). DOJ and VW entered into the

Plea Agreement on March 10, 2017, when VW pleaded guilty. (1st Blackwell

Decl. ¶ 5). 2 On April 21, 2017, at sentencing, a district judge in the United

States District Court for the Eastern District of Michigan accepted the Plea

Agreement and sentenced VW principally to a term of three years’

organizational probation on the criminal charges. (Id. at ¶ 6).

      The Plea Agreement required VW to, inter alia, pay a $2.8 billion criminal

penalty, retain an independent compliance monitor to oversee the company

under specified conditions for at least three years, and fully cooperate in the

ongoing investigation and prosecution arising out of and related to VW’s

criminal activity. (1st Blackwell Decl. ¶ 5; see also Plea Agreement ¶¶ 3, 6, 7).

If VW violated the Plea Agreement — including by providing “deliberately false,




      #57), and Plaintiffs’ Supplemental Memorandum of Law in Further Support of Plaintiffs’
      Cross-Motion for Summary Judgment and in Opposition to Defendant’s Motion for
      Summary Judgment is referred to as “Pl. Supp. Br.” (Dkt. #59).
2     Because the Plea Agreement was entered into pursuant to Federal Rule of Criminal
      Procedure 11(c)(1)(C), the district court had the discretion to accept or reject the
      Agreement, including in particular its agreed-upon sentence. At the plea proceeding,
      the district court deferred acceptance until the sentencing proceeding the following
      month.

                                             3
        Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 4 of 54




incomplete, or misleading information” or by failing to “implement a compliance

program as set forth in the [Plea] Agreement” — the Plea Agreement provided

that VW “shall thereafter be subject to prosecution.” (Plea Agreement ¶ 9(A)).

Specifically, the Plea Agreement stated that “[d]etermination of whether [VW]

has breached the Agreement and whether to pursue prosecution of [VW] shall

be in [DOJ’s] sole discretion.” (Id.).

      2.     The Independent Monitorship

      Of significance here, the Plea Agreement required that VW retain an

independent monitor for a period of three years. (Plea Agreement, Ex. 3 at ¶ 1).

The Monitor’s mandate included the responsibility to “assess, oversee, and

monitor [VW’s] compliance with the terms of the [Plea] Agreement, so as to

specifically address and reduce the risk of any recurrence of [VW’s]

misconduct[.]” (Id., Ex. 3 at ¶ 2).

      The Monitor’s duties included the production of several reports and work

plans. (See Plea Agreement, Ex. 3 at ¶¶ 10-19). One such report is referred to

in the Plea Agreement as an “initial review,” which “set[s] forth the Monitor’s

assessment and, if necessary, mak[es] recommendations reasonably designed

to improve the effectiveness of the [VW’s] program for ensuring compliance[.]”

(Id., Ex. 3 at ¶ 12). VW was generally required to “adopt and implement” all of

the Monitor’s recommendations within 150 days of receiving the initial review

(id., Ex. 3 at ¶ 13), and DOJ stated that it could “consider the Monitor’s

recommendation and [VW’s] reasons for not adopting the recommendation in

determining whether [VW] has fully complied with its obligations under the


                                         4
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 5 of 54




[Plea] Agreement” (id., Ex. 3 at ¶ 14). The Monitor was further tasked with

submitting “follow-up reviews” that similarly assessed VW’s compliance

program and made recommendations that VW was generally obligated to adopt.

(Id., Ex. 3 at ¶¶ 16-19). DOJ could also consider VW’s failure to adopt these

recommendations in determining whether VW was in compliance with its

obligations under the Plea Agreement. (Id.). Near the end of the Monitor’s

term, “the Monitor shall certify whether [VW’s] compliance program, including

its policies and procedures, is reasonably designed and implemented to prevent

and detect violations of the anti-fraud and environmental laws.” (Id., Ex. 3 at

¶ 19). The Monitor was also obligated to report certain potential misconduct

directly to DOJ. (Id., Ex. 3 at ¶ 20(b)).

      The Plea Agreement incorporated a provision specifying that the

Monitor’s reports “are intended to remain and shall remain non-public, ...

except to the extent [DOJ] determine[s] in [its] sole discretion that disclosure

would be in furtherance of [DOJ’s] discharge of [its] duties and responsibilities

or is otherwise required by law.” (Plea Agreement, Ex. 3 at ¶ 23). One reason

enumerated in the Plea Agreement for this confidentiality provision is that

“public disclosure of the reports could discourage cooperation, or impede

pending or potential government investigations[.]” (Id.). Additionally, “[a]t the

outset of the monitorship, [VW] and the Monitor entered into a non-disclosure

agreement” that restricted the use of items designated as “protected

information” for use “only in connection with the monitorship and for no other

purpose.” (Meiers Decl. ¶ 9).

                                            5
           Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 6 of 54




      Pursuant to the Plea Agreement, VW proposed three candidates for

Monitor, from whom DOJ chose former Deputy Attorney General Larry D.

Thompson. (Plea Agreement ¶ 15; 1st Blackwell Decl. ¶ 6). 3 To ensure that the

Monitor and his team had access to the information and personnel at VW

necessary to carry out his work, while protecting sensitive commercial

information, VW formed a project management office (“PMO”) to serve as the

Monitor’s liaison within VW. (Meiers Decl. ¶¶ 8-9). Among other tasks, the

PMO “collect[ed] and review[ed] each document requested by the Monitor to

ensure that [VW’s] confidential and privileged information [was] protected.” (Id.

at ¶ 9).

      The Monitor’s initial report was delivered to DOJ on March 30, 2018.

(1st Blackwell Decl. ¶ 23). It covered the Monitor’s initial period of review,

beginning in October 2017. (Meiers Decl. ¶ 10). The Report consists of nine

substantive sections totaling 129 pages, supported by 27 pages of footnotes,

and includes five appendices totaling 44 pages. (2d Blackwell Decl. ¶ 16; see

also Redacted Report). The Report “describes the Monitor’s extensive

interviews, meetings, and review of company policies and focuses on the

Monitor’s list of recommendations and observations regarding the VW


3     Mr. Thompson also serves as the “Independent Compliance Auditor” for VW under a
      Third Partial Consent Decree that VW entered into with DOJ, and under a Third Partial
      Consent Decree that VW entered into with the State of California to resolve civil claims
      related to the same conduct. (See Sullivan Decl. ¶ 1(b); Meiers Decl. ¶ 7; Han Decl.,
      Ex. H-I). See also Third Partial Consent Decree, In re: Volkswagen “Clean Diesel” Mktg.,
      Sales Practices, and Prods. Liab. Litig., MDL No. 2672 (N.D. Cal. Apr. 13, 2017). While
      the parties contemplated that the Monitor’s reports would be confidential pursuant to
      the terms of the Plea Agreement (see Plea Agreement, Ex. 3 at ¶ 23), the reports
      published by the Monitor pursuant to the Third Partial Consent Decrees are to be made
      public (see Sullivan Decl. ¶ 5; Meiers Decl. ¶ 12 & n.7).

                                             6
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 7 of 54




compliance program.” (1st Blackwell Decl. ¶ 25). According to VW, these

“detailed findings, observations, and ... recommendations” relate to VW’s

“global compliance systems and processes, technical development, and

environmental compliance initiatives.” (Meiers Decl. ¶ 11). The Report is

“replete with details” about, inter alia, VW’s “compliance programs at the onset

of the monitorship, the Monitor’s activities during the initial review, the

company’s remediation of its compliance programs, VW’s disciplinary process,

the Monitor’s observations about corporate matters that could affect

compliance, and the Monitor’s recommendations for corporate change.” (1st

Blackwell Decl. ¶ 25). In addition to non-binding findings and observations,

the report contains 32 recommendations that, as discussed above, VW was

generally obligated to adopt. (Meiers Decl. ¶ 11).

      After the Monitor delivered the Report, DOJ stakeholders “discussed

internally and with the Monitor” in order to assess “whether VW was on track

to meet its obligations, what additional information [DOJ] would need to

determine whether [VW] had done so, and whether [DOJ] needed to take any

additional steps or measures to ensure VW’s continued progress under the Plea

Agreement.” (1st Blackwell Decl. ¶ 30). DOJ considered the Report’s

“recommendations and advice” in “deciding whether further actions [were]

needed under the Plea Agreement,” including “whether and to what extent

[DOJ] would need to consider extending the term of the monitorship,” and

“whether VW [was] in breach with the obligations related to its retention of the

Monitor and implementation of an effective compliance plan.” (Id. at

                                         7
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 8 of 54




¶¶ 28, 30). On September 14, 2020, after briefing on the instant motions was

complete, the Monitor’s term ended. (See Dkt. #49; see also 1st Blackwell Decl.

¶ 31; 2d Blackwell Decl. ¶ 6).

      3.    Plaintiffs’ FOIA Request

      On December 10, 2018, Plaintiffs submitted a FOIA request to DOJ’s

Environment and Natural Resources Division (“ENRD”). (Compl. 8) The

request sought:

            [i] A copy of all reports submitted to the [DOJ] by the
            Monitor under the plea agreement in United States v.
            Volkswagen, No. 16-CR-20394 (E.D. Mich.) and the
            Independent Compliance Auditor under [In re]
            Volkswagen “Clean Diesel,” No. MDL 2672 (N.D. Cal.)[,]
            and

            [ii] A copy of all ‘factual evidence’ presented by Jones
            Day to the [DOJ] as the term is used on page 295 of
            [VW’s] 2017 annual report. Of particular relevance are
            documents related to the involvement of members of
            [VW’s] executive board or supervisory board in the
            events described in the Statement of Facts [that is
            attached to the] [P]lea [A]greement.

(Id.). After ENRD failed to respond for several months, Plaintiffs initiated the

instant litigation on February 14, 2019, seeking to compel Defendant to

produce documents responsive their requests. (See generally Compl.).

      By letter dated August 9, 2019, Plaintiffs and Defendant informed the

Court that Defendant had issued a final response to Plaintiffs’ FOIA request,

and that the parties had subsequently narrowed the records at issue in the

present action to the Monitor’s March 30, 2018 initial report and appendices.

(Dkt. #10). On October 1, 2019, Defendant released a short section of the

Report entitled “The Monitorship,” which section primarily contains publicly

                                        8
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 9 of 54




available information taken from the Plea Agreement and the California

consent decrees. (McCraw Decl., Ex. 1; see also 1st Blackwell Decl. ¶¶ 39-41).

      Defendant withheld the remainder of the Report in its entirety, arguing

that FOIA Exemptions 4, 5, 6, 7(A), and 7(C) applied. (Def. Br. 1). 4

Specifically, Defendant asserted that the Report contained the Monitor’s

“candid assessment of VW’s operations and compliance efforts, based on an

extensive review of information from and about VW, much of which is

confidential,” and that “[d]isclosure of an independent monitor’s report —

before the monitor’s term is complete — would reduce the monitor’s

effectiveness and ultimately harm DOJ’s ability to prevent corporate

recidivism.” (Id.). Defendant noted that disclosure of the Report would “harm

the Monitor’s ability to gather candid, accurate, and complete information from

VW and its employees and hurt his ability to assess VW’s compliance with the

Plea Agreement.” (Id.). Defendant further explained that it “relied on the

Report in making a series of decisions related to VW’s compliance with the Plea

Agreement.” (Id.). Plaintiffs disputed that DOJ could withhold the remainder

of the report for these reasons, explaining that disclosure of the report is



4     Exemption 4 prevents disclosure of records that are “trade secrets and commercial or
      financial information obtained from a person and privileged or confidential,” 5 U.S.C.
      § 552(b)(4); Exemption 5 prevents from disclosure “inter-agency or intra-agency
      memorandums or letters that would not be available by law to a party other than an
      agency in litigation with the agency,” id. § 552(b)(5); Exemptions 6 and 7(C) generally
      prevent disclosure of records or information that contain certain personal information
      implicating the privacy interests of individuals, see 5 U.S.C. § 552(b)(6), (7)(C); and as
      relevant here, Exemption 7(A) “protects from disclosure ‘records or information’
      compiled for law enforcement purposes, the production of which ‘could reasonably be
      expected to interfere with enforcement proceedings.’” Tipograph v. U.S. Dep’t of Justice,
      83 F. Supp. 3d 234, 239 (D.D.C. 2015) (quoting 5 U.S.C. § 552(b)(7)(A)).

                                              9
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 10 of 54




crucial for the public to “assess[] whether VW has indeed left its cheating past

behind.” (Pl. Br. 1).

B.    Procedural Background

      As mentioned above, Plaintiffs filed their Complaint in this action on

February 14, 2019. (Dkt. #1). By Order dated August 9, 2019, the Court

endorsed a joint letter setting a schedule for briefing the parties’ anticipated

cross-motions for summary judgement. (Dkt. #11). On September 16, 2019,

the parties requested an extension of the briefing schedule to allow VW to

intervene in the case. (Dkt. #14). That same day, the Court granted the

parties’ request and approved their proposed schedule to file cross-motions for

summary judgment. (Dkt. #15). On September 24, 2019, VW filed an

unopposed motion to intervene (Dkt. #16-19), which the Court granted on

September 25, 2019 (Dkt. #25).

      On October 18, 2019, Defendant moved for summary judgment; on

October 21, 2019, Intervenor moved for summary judgment; and on

November 15, 2019, Plaintiffs cross-moved for summary judgment or, in the

alternative, for in camera review of the Report. (Dkt. #26-32, 34-36). On

December 6, 2019, Defendant and Intervenor filed their reply memoranda of

law in further support of their motions for summary judgment, and on

December 19, 2019, Plaintiffs filed their reply in further support of their motion

for summary judgment. (Dkt. #41-43).

      Defendant’s submissions in support of its motion for summary judgment

stated that the monitorship was to end on September 14, 2020. (See 1st


                                        10
          Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 11 of 54




Blackwell Decl. ¶ 31). Accordingly, on September 24, 2020, the Court directed

to parties to file letters confirming whether the monitorship had in fact ended.

(Dkt. #46). The Court also ordered the parties to state their positions on the

impact of such termination on the pending cross-motions for summary

judgment. (Id.). In response, Defendant confirmed that the monitorship had

ended on September 14, 2020; explained that Defendant no longer withheld

portions of the Report under FOIA Exemption 7(A); and asserted that the

remainder of the Report was still properly withheld in full pursuant to

Exemption 5 and in part pursuant to Exemptions 4, 6, and 7(C). (See Dkt.

#49). Given that a significant portion of Defendant’s initial briefing in support

of its motion for summary judgment had argued that Exemption 7(A) applied to

the Report, Defendant suggested that the Court might benefit from

supplemental briefing on the pertinence of the other purportedly applicable

FOIA exemptions. (See id.). Accordingly, on October 2, 2020, the Court

ordered Plaintiffs and Defendant to submit supplemental briefing on the

applicability of Exemptions 4 and 5, noting that the parties did not dispute the

applicability of Exemptions 6 and 7(C) to limited portions of the Report. (Dkt.

#52). 5

          On October 29, 2020, Defendant requested an extension of the

supplemental briefing schedule in order to conduct another segregability

analysis of the Report to determine whether it contained additional material


5         Because Intervenor did not address Exemption 7(A) in any depth in its briefing on the
          parties’ cross-motions for summary judgment (see Dkt. #30-32, 41), the Court did not
          grant Intervenor leave to file supplemental briefing (Dkt. #52).

                                                11
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 12 of 54




that could be reasonably segregated and released. (Dkt. #55). The Court

granted Defendant’s request (Dkt. #56), and on November 25, 2020, Defendant

released a redacted version of the Report to Plaintiffs (2d Blackwell Decl.¶ 7).

On December 4, 2020, Defendant submitted its supplemental brief, and the

parties’ cross-motions for summary judgment became fully briefed and ripe for

decision on December 18, 2020, when Plaintiffs submitted their supplemental

brief. (See Dkt. #57-59).

                                       DISCUSSION

A.    Applicable Law

      1.     FOIA Generally

      FOIA vests federal courts with “jurisdiction to enjoin [a federal] agency

from withholding agency records and to order the production of any agency

records improperly withheld[.]” 5 U.S.C. § 552(a)(4)(B). 6 The statute demands

disclosure of any requested “agency records” unless they fall within one of

FOIA’s enumerated exemptions. See Grand Cent. P’ship, Inc. v. Cuomo, 166

F.3d 473, 478 (2d Cir. 1999); Adamowicz v. Internal Revenue Serv., 672

F. Supp. 2d 454, 461 (S.D.N.Y. 2009), aff’d, 402 F. App’x 648 (2d Cir. 2010)

(summary order). “‘The government bears the burden of demonstrating that an

exemption applies to each item of information it seeks to withhold, and all

doubts as to the applicability of the exemption must be resolved in favor of



6     The Second Circuit has explained that “jurisdiction,” in this context, refers to a federal
      court’s “remedial power, not subject-matter jurisdiction,” meaning that 5 U.S.C.
      § 552(a)(4)(B) “does not speak to the court’s ability to adjudicate a claim, but only to the
      remedies that the court may award.” Main St. Legal Servs., Inc. v. Nat’l Sec. Council,
      811 F.3d 542, 566 (2d Cir. 2016).

                                              12
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 13 of 54




disclosure.’” Florez v. Cent. Intel. Agency, 829 F.3d 178, 182 (2d Cir. 2016)

(quoting Ctr. for Const. Rights v. Cent. Intel. Agency, 765 F.3d 161, 166 (2d Cir.

2014)). “Exceptions to FOIA’s general principle of ‘broad disclosure of

Government records ... have consistently been given a narrow compass.’” Ctr.

for Const. Rights, 765 F.3d at 166 (alteration in original) (quoting N.Y. Times Co.

v. U.S. Dep’t of Justice, 756 F.3d 100, 111 (2d Cir. 2014)).

      FOIA thus allows public access to information held by agencies of the

federal government, but such access is not limitless: in enacting FOIA,

Congress sought to strike a balance between the public’s interest in

government transparency and accountability, and the government’s need to

hold sensitive information in confidence. See Nat’l Council of La Raza v. U.S.

Dep’t of Justice, 411 F.3d 350, 355-56 (2d Cir. 2005); Nat. Res. Def. Council,

Inc. v. U.S. Dep’t of Interior, 36 F. Supp. 3d 384, 397 (S.D.N.Y. 2014) (quoting

John Doe Agency v. John Doe Corp., 493 U.S. 146, 152 (1989)).

      2.     The FOIA Improvement Act of 2016

      In 2016, Congress passed the FOIA Improvement Act of 2016 (the “FIA”),

Pub. L. No. 114-185, 130 Stat. 538 (2016), which, inter alia, “add[ed] an

additional ‘foreseeable harm’ requirement.” Seife v. Food & Drug Admin.,

— F. Supp. 3d. —, No. 17 Civ. 3960 (JMF), 2020 WL 5913525, at *5 (S.D.N.Y.

Oct. 6, 2020). The foreseeable harm standard prohibits agencies from

withholding information unless (i) “the agency reasonably foresees that

disclosure of the record would harm an interest protected by an exemption,” or

(ii) “disclosure is prohibited by law.” Ctr. for Investigative Reporting v. U.S.


                                         13
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 14 of 54




Customs & Border Patrol, 436 F. Supp. 3d 90, 105 (D.D.C. 2019) (quoting

5 U.S.C. § 552(a)(8)(A)(i)). Therefore, “FOIA now requires that an agency

‘release a record — even if it falls within a FOIA exemption — if releasing the

record would not reasonably harm an exemption-protected interest and if its

disclosure is not prohibited by law.’” Id. (quoting Judicial Watch, Inc. v. U.S.

Dep’t of Justice, No. 17 Civ. 832 (CKK), 2019 WL 4644029, at *3 (D.D.C.

Sept. 24, 2019)); see also Ctr. for Investigative Reporting v. U.S. Dep’t of Labor,

424 F. Supp. 3d 771, 780 (N.D. Cal. 2019) (“[E]ven if information falls within

the scope of a discretionary exemption, [under the FIA] it cannot be withheld

from the public unless the agency also shows that disclosure will harm the

interest protected by that exemption.”). The FIA thus “‘imposes an independent

and meaningful requirement on agencies before they may withhold a record

under one of FOIA’s exemptions.’” Seife, 2020 WL 5913525, at *5 (quoting Nat.

Res. Def. Council, Inc. v. Envtl. Prot. Agency, No. 17 Civ. 5928 (JMF), 2019 WL

4142725, at *3 (S.D.N.Y. Aug. 30, 2019)); see also Judicial Watch, Inc. v. U.S.

Dep’t of Commerce, 375 F. Supp. 3d 93, 100 (D.D.C. 2019) (holding that the

FIA’s foreseeable harm standard imposes a “heightened standard for an

agency’s withholding”).

      3.     Resolving FOIA Claims at Summary Judgment

      Summary judgment is the usual mechanism for resolving disputes under

FOIA. See Kaye v. U.S. Dep’t of Homeland Sec., No. 16 Civ. 9384 (VEC), 2018

WL 456303, at *1 (S.D.N.Y. Jan. 17, 2018); N.Y. Times Co. v. U.S. Dep’t of

Justice, 235 F. Supp. 3d 522, 529 (S.D.N.Y. 2017). A district court considering


                                         14
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 15 of 54




a FOIA claim “may grant summary judgment in favor of an agency ‘on the basis

of agency affidavits if they contain reasonable specificity of detail rather than

merely conclusory statements, and if they are not called into question by

contradictory evidence in the record or by evidence of agency bad faith.’”

Grand Cent. P’ship, Inc., 166 F.3d at 478 (quoting Gallant v. Nat’l Lab. Rels.

Bd., 26 F.3d 168, 171 (D.C. Cir. 1994)); see also Garcia v. U.S. Dep’t of Justice,

Office of Info. & Privacy, 181 F. Supp. 2d 356, 366 (S.D.N.Y. 2002) (“If the

agency’s submissions are facially adequate, summary judgment is warranted

unless the plaintiff can make a showing of bad faith on the part of the agency

or present evidence that the exemptions claimed by the agency should not

apply.”). “[W]here the agency’s submissions are ‘adequate on their face,’

district courts ‘may forgo discovery and award summary judgment on the basis

of affidavits.’” N.Y. Times Co., 235 F. Supp. 3d at 529 (quoting Carney v. U.S.

Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994)). Conversely, “‘[s]ummary

judgment in favor of the FOIA plaintiff is appropriate when an agency seeks to

protect material which, even on the agency’s version of the facts, falls outside

the proffered exemption.’” Nat. Res. Def. Council, Inc. v. U.S. Dep’t of Interior, 36

F. Supp. 3d at 398 (quoting N.Y. Times Co. v. U.S. Dep’t of Def., 499 F. Supp. 2d

501, 509 (S.D.N.Y. 2007)).

      4.     In Camera Review

      FOIA provides that district courts “may examine the contents of such

agency records in camera to determine whether such records or any part

thereof shall be withheld under any of the [FOIA] exemptions[.]” 5 U.S.C.


                                         15
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 16 of 54




§ 552(a)(4)(B). However, in camera review “is considered the exception, not the

rule, and the propriety of such review is a matter entrusted to the district

court’s discretion.” Local 3, Int’l Bhd. of Elec. Workers, AFL-CIO v. Nat’l Lab.

Rels. Bd., 845 F.2d 1177, 1180 (2d Cir. 1988). In camera review of agency

documents in dispute in FOIA actions is appropriate where, for example,

(i) “the record is vague or the agency claims too sweeping or suggestive of bad

faith[,]” Hopkins v. U.S. Dep’t of Hous. & Urban Dev., 929 F.2d 81, 86 (2d Cir.

1991) (construing Lead Indus. Ass’n, Inc. v. Occupational Safety & Health

Admin., 610 F.2d 70, 88 (2d Cir. 1979)); (ii) the agency’s affidavits are

“contradicted by other evidence in the record,” Adelante Ala. Worker Ctr. v. U.S.

Dep’t of Homeland Sec., 376 F. Supp. 3d 345, 360 (S.D.N.Y. 2019); or

(iii) “when the requested documents are few in number and of short length”

such that “in camera review may save time and money,” id. (internal quotation

marks and citations omitted).

B.    Analysis

      Defendant and Intervenor invoke two FOIA exemptions to justify the bulk

of the withheld portions of the Redacted Report: (i) Exemption 4, covering

records that are “trade secrets and commercial or financial information

obtained from a person and privileged or confidential,” 5 U.S.C. § 552(b)(4);

and (ii) Exemption 5, covering “inter-agency or intra-agency memorandums or

letters that would not be available by law to a party other than an agency in




                                        16
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 17 of 54




litigation with the agency,” id. § 552(b)(5). 7 The Court considers each

exemption in turn. 8

      To substantiate its decision to withhold the Report pursuant to these

FOIA exemptions, Defendant has submitted two declarations from Jennifer L.

Blackwell, a senior trial attorney with ENRD (see 1st Blackwell Decl. ¶ 1; 2d

Blackwell Decl. ¶ 1), and one declaration from Michael A. Sullivan, an attorney

who served as counsel to the Monitor and the Monitor’s team (see Sullivan

Decl. ¶ 1). Intervenor submitted a declaration from Thomas Meiers, Chief

Coordinator of the Volkswagen Group U.S. Monitorship, whose duties include

serving as the principal liaison for VW to the Monitor. (Meiers Decl. ¶ 1).

      1.     DOJ’s Withholding Pursuant to Exemption 4 Is Overbroad

             a.      Applicable Law

      FOIA’s Exemption 4 excludes from disclosure matters that are “trade

secrets and commercial or financial information obtained from a person and

privileged or confidential[.]” 5 U.S.C. § 552(b)(4). For Exemption 4 to apply, a


7     Defendant also withholds portions of the Report pursuant to FOIA Exemptions 6 and
      7(C) (Def. Br. 21-23), which exemptions generally prevent disclosure of records or
      information that contain certain personal information implicating the privacy interests
      of individuals, see 5 U.S.C. § 552(b)(6), (7)(C). Plaintiffs do not contest that Defendant
      may redact personally identifying information from the Report as applicable under these
      exemptions (Pl. Br. 8 n.3), and the Court sees no reason why the withholding pursuant
      to these exemptions is inappropriate in the abstract. However, Defendant does not
      specify which information it redacted pursuant to these exemptions, so the Court
      cannot be certain whether Defendant’s withholding is overbroad in this context.
      Because the Court orders in camera review to determine the appropriate scope of
      withholding pursuant to Exemptions 4 and 5, it will at that time also review
      Defendant’s withholding pursuant to these other exemptions.
8     Intervenor focuses its briefing and argument on the application of Exemption 4, and
      otherwise adopts the arguments advanced by Defendant with respect to Exemption 5.
      (See generally VW Br.; VW Reply). Therefore, when this Opinion refers to Defendant’s
      argument in the context of Exemption 5, it incorporates by reference Intervenor’s
      argument.

                                             17
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 18 of 54




tripartite test must be satisfied: “‘[i] [t]he information for which exemption is

sought must be a trade secret or commercial or financial in character; [ii] it

must be obtained from a person; and [iii] it must be privileged or confidential.’”

Bloomberg, L.P. v. Bd. of Governors of the Fed. Rsrv. Sys., 601 F.3d 143, 147

(2d Cir. 2010) (emphasis omitted) (quoting Nadler v. FDIC, 92 F.3d 93, 95 (2d

Cir. 1996)).

      To qualify under the first prong of this test, “information itself must in

some fashion be commercial or financial in nature or use.” N.Y. Pub. Int. Rsch.

Grp. v. Envtl. Prot. Agency, 249 F. Supp. 2d 327, 333 (S.D.N.Y. 2003).

Generally, records are commercial if they “‘actually reveal basic commercial

operations, such as sales statistics, profits and losses, and inventories, or

relate to the income-producing aspects of a business.’” 100Reporters LLC v.

U.S. Dep’t of Justice (“100Reporters II”), 316 F. Supp. 3d 124, 140 (D.D.C. 2018)

(quoting Pub. Citizen Health Rsch. Grp. v. Food & Drug Admin., 704 F.2d 1280,

1290 (D.C. Cir. 1983)); see also Intell. Prop. Watch v. U.S. Trade Rep., 134 F.

Supp. 3d 726, 744 (S.D.N.Y. 2015) (“‘Whatever commercial or financial means

at the margins, at its core are records that reveal basic commercial operations,

such as sales statistics, profits and losses, and inventories, or relate to the

income-producing aspects of a business.’” (quoting Plumbers & Gasfitters Local

Union No. 1 v. U.S. Dep’t of Interior, No. 10 Civ. 4882 (CBA), 2011 WL 5117577,

at *2 (E.D.N.Y. Oct. 26, 2011)). Commercial records must have “intrinsic

commercial value” that “could be compromised by ... disclosure,” and they

typically reveal something “about the nature and character of [a third party’s]

                                         18
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 19 of 54




business, or its revenues, expenses or income.” N.Y. Pub. Int. Rsch. Grp., 249

F. Supp. 2d at 333. Thus, “not every bit of information submitted to the

government by a commercial entity qualifies for protection under Exemption 4.”

Pub. Citizen Health Rsch. Grp., 704 F.2d at 1290.

      For purposes of the second prong, “FOIA defines a ‘person’ as including

‘an individual, partnership, corporation, association, or public or private

organization other than an agency.” Bloomberg, L.P., 601 F.3d at 148 (quoting

5 U.S.C. § 551(2)). Thus, “Exemption 4 applies to, and shields, only

information that is not ‘generated within the Government,’” and does not “block

disclosure of proprietary governmental information[.]” Nat. Res. Def. Council,

Inc. v. U.S. Dep’t of Interior, 36 F. Supp. 3d at 399-400 (quoting Bloomberg, L.P.,

601 F.3d at 148).

      Under the third prong of Exemption 4’s tripartite test, the exemption

applies where the commercial or financial information is “‘both customarily and

actually treated as private by its owner,’ and, perhaps as well, ‘provided to the

government under an assurance of privacy.’” Ctr. for Investigative Reporting,

436 F. Supp. 3d at 109 (quoting Food Mktg. Inst. v. Argus Leader Media, 139

S. Ct. 2356, 2366 (2019)).

            b.      Analysis

      Defendant and Intervenor assert that portions of the Report may be

withheld pursuant to Exemption 4. (See, e.g., Def. Br. 2; Def. Supp. Br. 1; 2d




                                        19
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 20 of 54




Blackwell Decl. ¶¶ 22-27). 9 As explained below, however, the Court agrees

with Plaintiffs that Defendant and Intervenor have failed to establish that any

significant portion of the Report is comprised of “commercial” information

within the meaning of Exemption 4. The Court rejects Intervenor’s and

Defendant’s argument that all information about VW’s compliance program is

itself commercial and exempt under Exemption 4. Neither Defendant nor

Intervenor is therefore entitled to summary judgment on Exemption 4

withholding. However, Defendant and Intervenor have sufficiently established

that the Report likely contains some commercial information and that such

information is “confidential.” Thus, the Court denies Plaintiffs’ cross-motion

for summary judgment on Exemption 4 as well, and orders in camera review.

                    i.      The Court Rejects Defendant’s and Intervenor’s
                            Overbroad Definition of “Commercial”

      The parties dispute whether the information withheld pursuant to

Exemption 4 is “commercial information” within the meaning of that FOIA

exemption. Intervenor argues that the commercial and financial information in

the Report protected by Exemption 4 includes material about:

               i.   VW’s product development processes, including
                    software development;


9     In Intervenor’s initial submissions, it argued that the entirety of the Report may be
      withheld under Exemption 4. (See VW Br. 3). However, it appears that through
      consultation with Defendant as part of Defendant’s second segregability analysis, VW
      has changed its position, such that it now asserts that Exemption 4 only applies to
      portions of the Report, not to the Report in its entirety. (See 2d Blackwell Decl. ¶ 26
      (noting that VW “no longer object[s] to release of much of the information about which
      ENRD had raised questions” as to the applicability of Exemption 4)). Nevertheless, the
      Court still considers all the arguments advanced by Intervenor in its initial submissions
      in order to ensure that the parties’ arguments on the applicability of Exemption 4 are
      fully considered.

                                             20
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 21 of 54




              ii.   VW’s business partner management and
                    compliance functions, including with respect to
                    suppliers and sales partners;

             iii.   VW’s      internal     environmental    compliance
                    initiatives;

             iv.    VW’s internal human resources functions and
                    employee discipline;

              v.    VW’s code of conduct;

             vi.    VW’s whistleblower system; and

            vii.    VW’s risk management and internal control
                    systems.

(Meiers Decl. ¶ 11; see also id. at ¶ 16 (“[P]ublishing the [Report] would result

in the disclosure of ... proprietary information about how [VW] operates,

including our compliance systems and product development.”)). As part of

Defendant’s second segregability analysis, Defendant reconsidered each of

Intervenor’s assertions of Exemption 4, and “withheld under Exemption 4

information that it would otherwise have released only after a careful,

independent review.” (Def. Supp. Br. 10; see also 2d Blackwell Decl. ¶¶ 22-27).

Following its second segregability analysis, the “commercial information” that

Defendant withheld in the Redacted Report pursuant to Exemption 4 is related

to:

              i.    VW’s compliance and ethics programs;

              ii.   VW’s hiring,         promotion,   and   disciplinary
                    processes;

             iii.   VW’s internal sales goals;

             iv.    VW’s training materials;



                                           21
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 22 of 54




              v.   VW’s   internal    analyses   of    misconduct,
                   compliance, and related matters; and

             vi.   the relationship between VW’s internal processes,
                   procedures, and governmental structures, on the
                   one hand, and its ability to successfully design
                   and implement a robust compliance program, in
                   compliance with the Plea Agreement.

(2d Blackwell Decl. ¶ 27). As discussed in greater detail below, the Court

concludes that the only information Defendant has listed above that can fairly

be construed as commercial is information related to “VW’s internal sales

goals.” (Id.). On the record currently before the Court, the other five categories

of information, standing alone, are not sufficiently commercial to warrant

withholding under Exemption 4. Rather, they are all elements comprising VW’s

compliance program.

      Defendant and Intervenor cite to a line of decisions from the United

States District Court for the District of Columbia that they believe stand for the

proposition that information about VW’s compliance program, as enumerated

above, is “commercial” within the meaning of Exemption 4. (See, e.g., Def.

Supp. Br. 9-10 (citing 100Reporters II, 316 F. Supp. 3d at 142); VW Reply 6-7

& nn.4-5 (citing 100Reporters LLC v. U.S. Dep’t of Justice (“100Reporters I”),

248 F. Supp. 3d 115, 136-41 (D.D.C. 2017); Pub. Citizen v. U.S. Dep’t of Health

& Human Servs. (“Public Citizen II”), 66 F. Supp. 3d 196, 208 (D.D.C. 2013);

Pub. Citizen v. U.S. Dep’t of Health & Hum. Servs. (“Public Citizen I”), 975 F.

Supp. 2d 81, 108-09 (D.D.C. 2013)); see also Def. Supp. Br. 8-10). Plaintiffs

argue that, by asking this Court to echo the reasoning of several out-of-circuit

district court cases, Defendant and Intervenor espouse an unduly broad

                                        22
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 23 of 54




“commercial interest” standard that has not been adopted in the Second

Circuit. (Pl. Reply 4; see also Def. Supp. Br. 9 (arguing that Exemption 4

“‘reaches more broadly and applies (among other situations) when the provider

of the information has a commercial interest in the information submitted to

the agency’” (quoting Baker & Hostetler LLP v. U.S. Dep’t of Commerce, 473 F.3d

312, 319 (D.C. Cir. 2006)))). 10

      The Second Circuit has not yet addressed whether information about the

implementation of a company’s compliance program is itself “commercial”

within the meaning of Exemption 4, as Defendant and Intervenor assert. But

although the terms “commercial” and “financial” have not been precisely

defined by the Second Circuit, see Am. Airlines, Inc. v. Nat’l Mediation Bd., 588

F.2d 863, 870 (2d Cir. 1978) (defining “commercial” as “pertaining or relating to

or dealing with commerce”), courts in this Circuit have noted that Exemption 4

includes at least information that has “intrinsic commercial value,” the

disclosure of which would “jeopardize [a commercial entity’s] commercial

interests or reveal information about [its] ongoing operations.” N.Y. Pub. Int.

Rsch. Grp., 249 F. Supp. 2d at 334.




10    Under the D.C. Circuit’s “commercial interest” standard, Exemption 4 “‘applies ... when
      the provider of the information has a commercial interest in the information submitted
      to the agency.’” 100Reporters LLC v. U.S. Dep’t of Justice, 316 F. Supp. 3d 124, 140
      (D.D.C. 2018) (“100Reporters II”) (quoting Baker & Hostetler LLP v. U.S. Dep’t of
      Commerce, 473 F.3d 312, 319-20 (D.C. Cir. 2006)); see also id. (explaining that “in the
      D.C. Circuit,” this articulation of “Exemption 4 reaches more broadly”). Some courts
      applying this standard have further broadened it to include “[i]nformation that is
      ‘instrumental’ to a commercial interest.” 100Reporters LLC v. U.S. Dep’t of Justice, 248
      F. Supp. 3d 115, 137 (D.D.C. 2017) (“100Reporters I”).

                                             23
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 24 of 54




      Regardless of whether the Second Circuit has adopted the “commercial

interest” standard, the Court finds that the cases that Intervenor and

Defendant cite do not establish that information about VW’s compliance

program, without more, is sufficiently commercial to warrant withholding. A

review of these decisions reveals that, for the most part, these courts have

determined that information about or related to a compliance program is

subject to exemption only when it is intertwined with other information that

can fairly be described as commercial. Thus, to withhold information related to

a company’s compliance program — such as “hiring, promotion, and

disciplinary processes”; “training materials”; and “internal analyses of

misconduct, compliance and related matters” (2d Blackwell Decl. ¶ 27) — it

must be intertwined with information that is commercial within the Second

Circuit’s arguably narrower interpretation of that word as “reveal[ing] basic

commercial operations, such as sales statistics, profits and losses, and

inventories, or relat[ing] to the income-producing aspects of a business.” Intell.

Prop. Watch, 134 F. Supp. 3d at 744.

      In the first opinion in the line of cases Defendant and Intervenor cite,

Public Citizen I, the United States District Court for the District of Columbia

held that reports compiled by “Independent Review Organizations” tasked with

overseeing corporate integrity agreements between the government and several

pharmaceutical companies were commercial, but only because the reports

“include extensive information about the [commercial entity’s] marketing and

sales programs and contracting processes.” 975 F. Supp. 2d at 108. Similar

                                        24
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 25 of 54




information is not at issue here, as neither Defendant nor Intervenor has

claimed that the Report contains extensive information about VW’s marketing

and sales programs or contracting processes. (See generally Def. Br.; Def.

Reply; VW Br.; VW Reply; Def. Supp. Br.). 11 The Public Citizen I court denied

summary judgment as to, inter alia, two other categories of compliance-related

documents, finding that the government provided insufficient information to

determine whether the documents were commercial. Id. at 104.

      In Public Citizen II, the court revisited the two categories of documents as

to which it previously denied summary judgment in Public Citizen I. 66 F.

Supp. 3d at 207-08. 12 The court determined that both categories were

commercial within the meaning of Exemption 4. Id. The court explained that

one category of documents was commercial because the documents dealt

explicitly with sales, marketing, and promotional practices, id. at 207,

information not at issue in this case. The court ruled that the other set of

documents was commercial because the documents contained “information

about interactions between the companies’ salespeople and customers, how the

companies promote their products, and the way the companies implement their



11    As discussed below, the Court does not dispute that information about VW’s “internal
      sales goals” may be withheld pursuant to Exemption 4 (2d Blackwell Decl. ¶ 27), but
      this is a very narrow category of information and Defendant and Intervenor have not
      established that it is so intertwined with other information about VW’s compliance
      initiatives that all information about compliance initiatives must be withheld. (See id.).
12    These records, in relevant part, were not reports from an independent monitor, but were
      instead summaries of “reportable events” (i.e., potential violations of federal law or of
      the settlement agreement), and “disclosure logs,” a compilation of all internal
      compliance reports received and actions taken in response. Public Citizen v. U.S. Dep’t
      of Health & Hum. Servs. (“Public Citizen II”), 66 F. Supp. 3d 196, 204 n.11, 205 n.12
      (D.D.C. 2014).

                                              25
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 26 of 54




compliance programs.” Id. at 208. Thus, Public Citizen II suggests that

information about how a company implements its compliance program may be

one element to consider when determining whether information is commercial,

but is not dispositive on its own.

      In 100Reporters I, the court relied on the Public Citizen cases discussed

above to determine that the annual report of an independent monitor

overseeing Siemens’s compliance with a plea agreement contained commercial

information because it addressed the monitored entity’s “‘marketing and sales

program and contracting processes.’” 248 F. Supp. 3d at 136 (construing

Public Citizen I, 975 F. Supp. 2d at 109). Quoting the parties’ declarations, the

court explained that

            the reports describe and evaluate Siemens’[s]
            compliance programs, including references to finance
            functions, mergers and acquisitions practices, and sales
            and marketing. The reports also detail actual “country
            operations, projects, contracts, and bids.”        More
            specifically, the annual reports “include observations
            and assessments with respect to particular M & A
            transactions” and “identif[y] ... particular Siemens
            business partners and provide[ ] Siemens’[s] assessment
            of the same.”

Id. (alteration in original) (emphasis added) (citations omitted). As evident from

the court’s description, nearly all the information intertwined with material

about the compliance program had “intrinsic commercial value” that “could be

compromised by ... disclosure.” N.Y. Pub. Int. Rsch. Grp., 249 F. Supp. 2d at

333. Although the court determined that this description was sufficient to

establish that information about Siemens’s compliance programs was

commercial, the court ordered the government to produce one of the monitor’s
                                       26
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 27 of 54




annual reports at issue for in camera review to determine whether DOJ

properly withheld the entirety of the document under, inter alia, Exemption 4.

100Reporters I, 248 F. Supp. 3d at 145 n.13, 166. The 100Reporters I court

also addressed whether Siemens’s training and compliance documents (as

distinct from information about the implementation of a compliance program

included in the monitor’s report) were commercial; in doing so, the court

explicitly stated that the commercial nature of such materials was dubious

because they “do not appear to directly ‘relate to the income-producing aspects

of a business.’” Id. at 137 (quoting Pub. Citizen Health Rsch. Grp., 704 F.2d at

1290). 13

      The final decision in this line of cases, and the one on which Intervenor

and Defendant rely most heavily, is 100Reporters II. After in camera review of

one of the monitor’s annual reports, as ordered in 100Reporters I, the district

court found that the government properly withheld most — but not all — of the

report, in part on Exemption 4 grounds. First, the court explained that

Exemption 4 applied to one chapter where the report “contain[ed] detailed


13    The 100Reporters I court only found these documents to be commercial under an
      expansive reading of the “commercial interests” standard, explaining that “[i]nformation
      that is ‘instrumental’ to a commercial interest is sufficiently commercial for the
      purposes of Exemption 4,” and that “information about ‘the way the companies
      implement their compliance programs’ was ‘sufficiently instrumental’ to the companies’
      operations to qualify as ‘commercial.’” 100Reporters I, 248 F. Supp. 3d at 137 (quoting
      Public Citizen II, 66 F. Supp. 3d at 208). As an initial matter, the parties in this case are
      not asking the Court to determine whether any of VW’s actual compliance documents or
      training materials is commercial. However, the Court notes that this expansive
      interpretation of commercial — i.e., not just items in which a company has a
      commercial interest, but anything “instrumental” to that commercial interest — is
      much broader than the definition applied in this Circuit, where courts have explained
      that commercial information generally has “intrinsic commercial value,” that would
      “jeopardize [a commercial entity’s] commercial interests or reveal information about [its]
      ongoing operations.” N.Y. Pub. Int. Rsch. Grp., 249 F. Supp. 2d at 334.

                                               27
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 28 of 54




analyses of Siemens’[s] business operations, and how those operations

addressed each focus area [for remediation].” 100Reporters II, 316 F. Supp. 3d

at 142 (emphasis added). Thus, to the extent information about the

implementation of a compliance program “contains detailed analyses” of VW’s

“business operations,” Exemption 4 is warranted here. Id. However, as noted

above, the 100Reporters II court required in camera review to determine

whether this was the case, finding the initial declarations to be insufficient to

warrant application of Exemption 4 to the entire report. And as noted below,

on the current record, Defendant and Intervenor fail to demonstrate with

sufficient detail or specificity that the Report’s descriptions of the

implementation of VW’s compliance program are intertwined with descriptions

of VW’s business operations.

      The 100Reporters II court next explained that other portions of the report

were “commercial” within the meaning of Exemption 4 because they contained

detailed information about specific initiatives and business decisions.

100Reporters II, 316 F. Supp. 3d at 142. Specifically, the court explained that

this information “reveal[ed] basic commercial operations, such as sales

statistics, profits and losses, and inventories, or relate[d] to the income-

producing aspects of a business.” Id. (quoting Pub. Citizen Health Rsch. Grp.,

704 F.2d at 1290). Finally, citing Public Citizen II, the court withheld two

portions of the report because it determined that information about the way

Siemens implemented its compliance programs was itself commercial. Id.

(citing Public Citizen II, 66 F. Supp. 3d at 208). But as discussed above, the

                                         28
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 29 of 54




Court does not read Public Citizen II to hold that information about

implementation of a compliance program is necessarily commercial; instead,

the Public Citizen II court pointed to other information that clearly had an

“intrinsic commercial value[.]” Pub. Int. Rsch. Grp. 249 F. Supp. 2d at 334. In

any event, the court in 100Reporters II had detailed declarations explaining

what information the parties considered to be commercial, not to mention in

camera review to determine whether the government withheld too much

information pursuant to Exemption 4.

      A review of these four opinions reveals that those courts that have

addressed whether information about a compliance program is “commercial”

within the meaning of Exemption 4 have determined that, with the limited

exception just discussed, such information is commercial only when

intertwined with other information that can fairly be described as commercial,

such as (i) “sales statistics, profits and losses, and inventories,” 100Reporters

II, 316 F. Supp. 3d at 142; (ii) “references to finance functions, mergers and

acquisitions practices, and sales and marketing,” or information about

“country operations, projects, contracts, and bids,” 100Reporters I, 248 F.

Supp. 3d at 136; (iii) “information about interactions between the companies’

salespeople and customers,” or “how the companies promote their products,”

Public Citizen II, 66 F. Supp. 3d at 208; and (iv) “extensive information about

the [company’s] marketing and sales programs and contracting processes,”

Public Citizen I, 975 F. Supp. 2d at 109. On the one occasion when a court

applied Exemption 4 simply because the information concerned the

                                        29
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 30 of 54




implementation of a compliance program, the court had already conducted an

in camera review of the withheld document. See 100Reporters II, 316 F. Supp.

3d at 142. For these reasons, the Court declines to find that information about

the design, implementation, and remediation of VW’s compliance program is

commercial in and of itself, even under the arguably more expansive

interpretation of “commercial” employed in the D.C. Circuit.

      Unlike Public Citizen I & II, and 100Reporters I & II, Defendant and

Intervenor have not provided any detailed explanation that suggests that

information about VW’s compliance program is intertwined with commercial

information, such as “sales statistics, profits and losses, and inventories,”

100Reporters II, 316 F. Supp. 3d at 142, or “extensive information about the

[company’s] marketing and sales programs and contracting processes,” Public

Citizen I, 975 F. Supp. 2d at 108. Defendant describes the Report as:

            replete with details about the company’s compliance
            programs at the onset of the monitorship, the Monitor’s
            activities during the initial review, the company’s
            remediation of its compliance programs, VW’s
            disciplinary process, the Monitor’s observations about
            corporate matters that could affect compliance, and the
            Monitor’s recommendations for corporate change.

(1st Blackwell Decl. ¶ 25; see also 2d Blackwell Decl. ¶ 27). But this

description suggests that the Report is focused primarily on compliance

without reference to any specific information that “relate[s] to the income-

producing aspects of a business.” Intell. Prop. Watch, 134 F. Supp. 3d at 744.

      Defendant says that the Report contains information such as “how the

Monitor approached the review, [VW’s] interface with the Monitor, how the


                                        30
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 31 of 54




Monitor collected documents and engaged in interviews ... , and the Monitor’s

participation and observation of VW meetings and conferences.” (1st Blackwell

Decl. ¶ 26; see also id. at ¶ 25 (“The Monitor’s observations include inferences

and conclusions from activities and processes the Monitor has witnessed[.]”)).

Defendant and Intervenor argue that this information is commercial or may be

intertwined with commercial information. (See, e.g., Def. Reply 8; VW Reply 4;

see also Meiers Decl. ¶ 16 (“[P]ublishing the [Report] would result in the

disclosure of ... proprietary information about how [VW] operates, including our

compliance systems and product development.”)). These activities and

processes may indeed convey commercial information; however, mere

incantations that such information is itself commercial or contains commercial

information do not suffice. See 100Reporters I, 248 F. Supp. 3d at 136

(requiring “additional evidence” to support the assertion that a report contains

commercial information where the government’s declarant submitted a

“conclusory statement”).

      As the decisions in 100Reporters I and Public Citizen I suggest, the

parties must provide more detail to support their assertions. In both cases, the

court required the government to provide additional evidence to substantiate

vague or insufficient claims that information about a company’s compliance

program was so intertwined with commercial information that it merited

withholding under Exemption 4. See 100Reporters I, 248 F. Supp. 3d at 145

n.13, 166; Public Citizen I, 975 F. Supp. 2d at 104. A review of the Redacted

Report supports this conclusion. (See, e.g., Redacted Report 15 (redacting the

                                       31
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 32 of 54




definitions of different types of in-person meetings — not descriptions of

specific meetings — the Monitor had with VW personnel in a section describing

the Monitor’s activities); id. at 35-46 (redacting descriptions of VW’s various

compliance initiatives)). 14

      Nor have Defendant and Intervenor sufficiently pointed to other

commercial information that warrants large-scale withholding under

Exemption 4. As noted above, much of the information flagged by Defendant

and Intervenor is directly related to the implementation and remediation of

VW’s compliance program. And while VW may have good reason to keep

information about the remediation of its compliance program private,

information about, for example, VW’s “corporate culture,” “compliance

structure,” or “code of conduct” (1st Blackwell Decl. ¶ 27, Meiers Decl. ¶ 11),

cannot fairly be said to have “intrinsic commercial value,” N.Y. Pub. Int. Rsch.

Grp., 249 F. Supp. 2d at 334, or to “relate to the income-producing aspects of a

business,” Intell. Prop. Watch, 134 F. Supp. 3d at 744; cf. 100Reporters I, 248

F. Supp. 3d at 137 (explaining that “compliance and training materials do not

appear to directly ‘relate to the income-producing aspects of a business’”

(quoting Pub. Citizen Health Rsch. Grp., 704 F.2d at 1290))).

      This is not to say that Defendant and Intervenor have failed to establish

that the report contains some information that is commercial. For example,



14    Although the Redacted Report does not specify the grounds on which Defendant has
      withheld individual portions of the Report, the Court cannot see how this factual
      information is protected by Exemption 5 and thus assumes Defendant has redacted it
      pursuant to Exemption 4.

                                           32
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 33 of 54




the Meiers and Blackwell Declarations do highlight some information in the

Report that may in and of itself serve a commercial function, see Am. Airlines,

Inc., 588 F.2d at 870, such as “product development processes, including

software development” (Meiers Decl. ¶ 11) and “internal sales goals” (2d

Blackwell Decl. ¶ 27). However, as discussed below, Defendant and Intervenor

have not established where and to what extent this information appears in the

Report, nor that the information about these subjects is sufficiently detailed to

be commercial within the meaning of Exemption 4.

                   ii.   Any Commercial Information in the Report Is
                         Confidential

      As the Supreme Court recently ruled in Food Marketing Institute v. Argus

Leader Media, as long as the information provided to the government by a

commercial entity “is both customarily and actually treated as private by its

owner and provided to the government under an assurance of privacy,” it is

“confidential” within the meaning of Exemption 4. 139 S. Ct. at 2366. The

Court agrees with Defendant and Intervenor that the plain language of the Plea

Agreement and evidence in the Blackwell and Meiers Declarations establish

that the information here meets the confidentiality requirements as articulated

in Argus Leader.

      First, the Meiers and Blackwell Declarations adequately establish that

the Report contains information that VW “customarily and actually treated as

private.” Argus Leader, 139 S. Ct. at 2366. All three declarations list

categories of information that VW customarily keeps confidential. (See 1st

Blackwell Decl. ¶ 27; 2d Blackwell Decl. ¶¶ 22, 27; Meiers Decl. ¶ 16). Second,
                                       33
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 34 of 54




the information in the Report was “provided to the government under an

assurance of privacy.” Argus Leader, 139 S. Ct. at 2366. The Plea Agreement

states that “the [Monitor’s reports] and the contents thereof are intended to

remain and shall remain non-public.” (Plea Agreement, Ex. 3 at ¶ 23; see also

1st Blackwell Decl. ¶ 33). Additionally, the Monitor assured VW that

information shared would be kept confidential by entering a non-disclosure

agreement. (1st Blackwell Decl. ¶ 33; Meiers Decl. ¶ 9). Defendant and

Intervenor further note their intention to keep the report private. (See 1st

Blackwell Decl. ¶ 24; Meiers Decl. ¶¶ 12-13).

      Plaintiffs argue that the Plea Agreement does not provide any assurance

of confidentiality because it allows Defendant to “determine in [its] sole

discretion that disclosure would be in furtherance of the [DOJ’s] discharge of

[its] duties and responsibilities or is otherwise required by law.” (Plea

Agreement, Ex. 3 at ¶ 23; see also Pl. Br. 13; Pl. Supp. Br. 9). However, the

Court does not accept Plaintiffs’ reading, which would render the Plea

Agreement’s assurance of confidentiality superfluous. See Cap. Ventures Int’l v.

Rep. of Argentina, 552 F.3d 289, 294 (2d Cir. 2009). Nor does the release of

portions of the Report by Defendant after determining that withholding was

improper under FOIA undermine assurances of confidentiality with respect to

commercial information provided by Intervenor, because the portions of the

Report that were released plainly contained no commercial information.

Releasing portions of the Report not subject to withholding under FOIA is

precisely what the law requires. See 5 U.S.C. § 552(b). Thus, to the extent the

                                        34
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 35 of 54




Report contains any commercial information, such information meets the

confidentiality requirements articulated in Argus Leader.

                    iii.    Defendant and Intervenor Fail to Satisfy the
                            Foreseeable Harm Standard

      There remains the hurdle imposed by the FIA that otherwise exempt

information be disclosed unless “‘the agency reasonably foresees that

disclosure of the record would harm an interest protected by [an] exemption,’”

or the “‘disclosure is prohibited by law.’” Rosenberg v. U.S. Dep’t of Def., 342 F.

Supp. 3d 62, 73 (D.D.C. 2018) (quoting 5 U.S.C. § 552(a)(8)(A)). Plaintiffs argue

that Defendant and Intervenor have failed to establish that the release of any

confidential commercial information will foreseeably harm the interests

protected by Exemption 4. (Pl. Reply 10). Defendant and Intervenor counter

that Plaintiffs are effectively asking the Court to revive the “substantial

competitive harm” requirement eliminated by the Supreme Court in Argus

Leader, 139 S. Ct. at 2364-66. (Def. Reply 9 n.5; VW Reply 11-12). Defendant

also notes a split in how district courts have delimited the Exemption 4 interest

that must be harmed to satisfy the FIA. (Def. Supp. Br. 14). 15


15    Argus Leader was filed before the FIA was enacted, and the Supreme Court thus had no
      occasion to pass on the foreseeable harm standard. See Ctr. for Investigative Reporting
      v. U.S. Dep’t of Labor, 424 F. Supp. 3d 771, 780 (N.D. Cal. 2019) (discussing interplay
      between Argus Leader and the FIA). District courts to address the issue have agreed
      that the FIA’s foreseeable harm standard applies to Exemption 4, but have disagreed
      about the type of harm the standard covers with respect to Exemption 4. Compare Ctr.
      for Investigative Reporting v. U.S. Customs & Border Patrol, 436 F. Supp. 3d 90, 113
      (D.D.C. 2019) (applying the substantial competitive harm test (citing Nat’l Parks &
      Conservation Ass’n v. Morton, 498 F.2d 765, 770 (D.C. Cir. 1974))), with Am. Small Bus.
      League v. U.S. Dep’t of Def., 411 F. Supp. 3d 824, 836 (N.D. Cal. 2019) (distinguishing
      foreseeable harm standard from substantial competitive harm test by explaining
      Exemption 4 protects confidentiality qua confidentiality). See also Seife v. Food & Drug
      Admin., — F. Supp. 3d —, No. 17 Civ. 3960 (JMF), 2020 WL 5913525, at *5 (S.D.N.Y.
      Oct. 6, 2020) (noting this split without deciding between approaches).

                                             35
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 36 of 54




      However, as discussed above, for nearly all of the information withheld

pursuant to Exemption 4, Defendant and Intervenor “have not established that

the withheld information falls within the scope of Exemption 4 in the first

instance.” Ctr. for Investigative Reporting, 436 F. Supp. 3d at 113. As such,

“they have, a fortiori, failed to satisfy the ‘heightened’ foreseeable-harm

requirement as well.” Id. Accordingly, the Court need not resolve any potential

dispute over the type of foreseeable harm required under the FIA at this time.

                   iv.    The Court Orders In Camera Review

      As noted above, Defendant has established that there is likely some

commercial information in the Report that may be properly redacted pursuant

to Exemption 4, but has not established where and to what extent this

information appears. Plaintiffs asks that, should the Court deny their cross-

motion for summary judgment, the Court review the Report in camera to

ensure that all segregable and non-exempt information is released. (See Pl.

Supp. Br. 11-12). Defendant argues that it has already reviewed and produced

all reasonably segregable material. (See 2d Blackwell Decl. ¶¶ 33-36).

      The Court’s careful review of the Redacted Report reinforces its finding

that Defendant’s assertion of Exemption 4 was overbroad, and further

demonstrates that Defendant has withheld information that is not commercial

and is therefore not protected from disclosure by Exemption 4. For example,

Defendant has redacted what appears to be a large swath of the Report that

contains factual information about VW’s compliance program, including

“cultural initiatives and programs,” “integrity,” and similarly noncommercial


                                        36
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 37 of 54




information. (See, e.g., Redacted Report 32-48). 16 Similarly, Defendant has

redacted portions of the Report that simply appear to describe VW’s compliance

initiatives — information that does not “relate to the income-producing aspects

of a business,” Intell. Prop. Watch, 134 F. Supp. 3d at 744, and is therefore not

properly withheld under Exemption 4. (See, e.g., Redacted Report 121-27).

Because “the agency claims [are] too sweeping,” Hopkins, 929 F.2d at 86

(quotation omitted), as well as “contradicted by other evidence in the record,”

Adelante Ala. Worker Ctr., 376 F. Supp. 3d at 360, the Court exercises its

discretion to order in camera review of the Report.

                                           ***

      Because the Court rejects Defendant’s and Intervenor’s overbroad

assertion of Exemption 4, and finds that they have not established that the

Report contains other commercial information with sufficient specificity, the

Court denies Defendant’s and Intervenor’s motions for summary judgment with

regard to Defendant’s withholding pursuant to Exemption 4. But because

Defendant and Intervenor have provided sufficient information to establish that

the Report likely contains some commercial information properly withheld

pursuant to Exemption 4, Plaintiffs’ cross-motion for summary judgment is




16    The Redacted Report does not specify the FOIA Exemptions under which Defendant
      purports to withhold specific portions of the Report, making review of Defendant’s broad
      claims of entitlement to withholding challenging for Plaintiffs and for the Court.
      Nevertheless, based on unredacted portions of the Redacted Report and descriptions of
      the information withheld pursuant to Exemption 4 in the Supplemental Blackwell
      Declaration and Defendant’s supplemental brief, the Court understands Defendant to
      be asserting Exemption 4 over the material discussed here. (See 2d Blackwell Decl.
      ¶¶ 16, 27; Def. Supp. Br. 8-10).

                                            37
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 38 of 54




likewise denied. Instead, the Court orders Defendant to produce an

unredacted copy of the Report for in camera review.

      2.    DOJ’s Withholding Pursuant to Exemption 5 Is Overbroad

            a.     Applicable Law

      FOIA Exemption 5 shields from disclosure “inter-agency or intra-agency

memorandums or letters that would not be available by law to a party other

than an agency in litigation with the agency[.]” 5 U.S.C. § 552(b)(5). “To

qualify, a document must thus satisfy two conditions: its source must be a

[g]overnment agency, and it must fall within the ambit of a privilege against

discovery under judicial standards that would govern litigation against the

agency that holds it.” Dep’t of Interior v. Klamath Water Users Protective Ass’n,

532 U.S. 1, 8 (2001) (“Klamath”).

      Citing Exemption 5, Defendant has withheld portions of the Report

pursuant to the deliberative process privilege. (See, e.g., Def. Supp. Br. 3-8).

“The deliberative process privilege is designed to promote the quality of agency

decisions by preserving and encouraging candid discussion between officials.”

Nat’l Council of La Raza, 411 F.3d at 356. The privilege “rests on the obvious

realization that officials will not communicate candidly among themselves if

each remark is a potential item of discovery and front page news[.]” Klamath,

532 U.S. at 8-9.

      The deliberative process privilege is “a sub-species of work-product

privilege that ‘covers documents reflecting advisory opinions, recommendations

and deliberations comprising part of a process by which governmental


                                        38
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 39 of 54




decisions and policies are formulated[.]’” Tigue v. U.S. Dep’t of Justice, 312

F.3d 70, 76 (2d Cir. 2002) (quoting Klamath, 532 U.S. at 8). For Exemption 5

to apply to a document pursuant to the deliberative process privilege, (i) the

document’s source must be a government agency, see Klamath, 532 U.S. at 8,

and the document must be (ii) “predecisional, i.e., prepared in order to assist

an agency decisionmaker in arriving at his decision,” and (iii) “deliberative, i.e.,

actually related to the process by which policies are formulated,” Nat’l Council

of La Raza, 411 F.3d at 356 (internal alterations and quotation marks omitted)

(quoting Grand Cent. P’ship, Inc., 166 F.3d at 482).

      “To find that a document is predecisional, [a] court must be able ‘to

pinpoint an agency decision or policy to which the document contributed,’ or

was intended to contribute.” Heartland All. for Human Needs & Human Rights

v. U.S. Dep’t of Homeland Sec., 291 F. Supp. 3d 69, 79 (D.D.C. 2018) (quoting

Senate of the Commonwealth of P.R. v. U.S. Dep’t of Justice, 823 F.2d 574, 585

(D.C. Cir. 1987)); see also Grand Cent. P’ship, Inc., 166 F.3d at 482. “Examples

of the type of documents that might qualify as predecisional are

‘recommendations, draft documents, proposals, suggestions, and other

subjective documents which reflect the personal opinions of the writer rather

than the policy of the agency.’” Wilderness Soc’y v. U.S. Dep’t of Interior, 344 F.

Supp. 2d 1, 11 (D.D.C. 2004) (quoting Coastal States Gas Corp. v. U.S. Dep’t of

Energy, 617 F.2d 854, 866 (D.C. Cir. 1980)).

      As to the second prong, “[a] document is deliberative if ‘the materials …

bear on the formulation or exercise of agency policy-oriented judgment.’”

                                         39
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 40 of 54




Wilderness Soc’y, 344 F. Supp. 2d at 11 (quoting Petroleum Info. Corp. v. U.S.

Dep’t of Interior, 976 F.2d 1429, 1435 (D.C. Cir. 1992)). In other words, the

document must “reflect[] the give-and-take of the consultative process,”

Judicial Watch, Inc. v. Food & Drug Admin., 449 F.3d 141, 151 (D.C. Cir. 2006)

(quoting Coastal States Gas Corp., 617 F.2d at 866), and have been “‘generated

as part of a definable decision-making process,’” Heartland All. for Human

Needs, 291 F. Supp. 3d at 80 (quoting Gold Anti-Tr. Action Comm., Inc. v. Bd. of

Governors of Fed. Rsrv. Sys., 762 F. Supp. 2d 123, 136 (D.D.C. 2011)). This

standard generally requires the agency to explain “‘[i] the nature of the specific

deliberative process involved, [ii] the function and significance of the

documents in that process, and [iii] the nature of the decisionmaking authority

vested in the document’s author and recipient.’” Heartland All. for Human

Needs, 291 F. Supp. 3d at 80 (quoting Nat’l Sec. Counselors v. Cent. Intel.

Agency, 960 F. Supp. 2d 101, 189 (D.D.C. 2013)). “The privilege does not,

however, as a general matter, cover ‘purely factual’ material.” Grand Cent.

P’ship, Inc., 166 F.3d at 482 (quoting Hopkins, 929 F.2d at 85).

            b.     Analysis

      Defendant argues that the Report was primarily prepared to assist DOJ

in making two discrete decisions: “whether VW is meeting its obligations under

the Plea Agreement and whether to extend the term of the [m]onitorship[.]”

(Def. Reply 6; see also Def. Br. 17). Defendant adds that the Report was

“prepared to assist DOJ’s decisionmaking on several broader, related issues,

such as whether DOJ needed to take any additional measures to ensure VW’s


                                        40
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 41 of 54




compliance with the Plea Agreement and DOJ’s evaluation of the Monitor’s

work.” (Def. Br. 17). Plaintiffs respond that Exemption 5 does not apply

because the Monitor is not an agency employee and Exemption 5’s “consultant

corollary” does not apply; that DOJ’s description of the decision or policy to

which the Report contributed is overbroad; that Defendant has redacted factual

information that is not deliberative; and that Defendant has failed to establish

that the release of the Report would lead to a “foreseeable harm” under the FIA.

(See Pl. Br. 14-18; Pl. Reply 6-7; Pl. Supp. Br. 2-6). As explained below, the

Court agrees with Defendant that the consultant corollary applies, that the

Report is predecisional, and that the Report is deliberative. However, after

reviewing the Redacted Report and Defendant’s submissions, the Court

concludes that Defendant has redacted information more properly considered

factual than deliberative, and orders in camera review of the Redacted Report to

determine whether additional purely factual material can be properly released.

                   i.    The Consultant Corollary Applies

      Although Exemption 5 generally applies only to documents that originate

from a government agency, under the consultant corollary, Exemption 5 can

apply to communications between the government and outside consultants.

See Tigue, 312 F.3d at 77. “Because agencies commonly need

recommendations from hired consultants, courts have determined that

documents generated outside the agency but created pursuant to the request

of the agency qualify as inter-agency memoranda for purposes of Exemption 5.”

S.A. Ludsin & Co. v. U.S. Small Bus. Admin., No. 96 Civ. 5972, 97 Civ. 784


                                       41
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 42 of 54




(EHN), 1998 WL 355394, at *3 (E.D.N.Y. Apr. 2, 1998) (citing Ryan v. U.S. Dep’t

of Justice, 617 F.2d 781, 790 (D.C. Cir. 1980)).

      Defendant argues that although the Report was not created by DOJ

itself, the Report may still properly be withheld under Exemption 5 because the

consultant corollary applies. (See Def. Supp. Br. 3-6). In support of this

argument, Defendant cites to, inter alia, the Supreme Court’s articulation of the

scope of the consultant corollary in Klamath, and the application of Klamath to

documents created by an independent monitor in 100Reporters I. (Id.). Taking

these in reverse order, the Court observes that the court in 100Reporters I

addressed the precise issue of whether an independent monitor qualifies under

Exemption 5’s consultant corollary. 248 F. Supp. 3d at 149. It defined the

“core question” as “whether the Monitor represented the interests of himself or

[the monitored company], or instead, exercised independent judgment.” Id.

Finding that the Monitor exercised independent judgment, the court held that

the corollary applied. Id.

      Plaintiffs protest that the court in 100Reporters I applied an expansive

interpretation of the consultant corollary that the D.C. Circuit has adopted, but

that has not been endorsed by the Second Circuit. (See Pl. Supp. Br. 2-3). In

the Second Circuit, according to Plaintiffs, the consultant corollary “appl[ies]

only when a third-party is a ‘pure objective proxy for the agency’” — what

Plaintiffs call the “proxy test.” (Pl. Supp. Br. 2 (quoting Intell. Prop. Watch, 134

F. Supp. 3d at 748)). However, despite Plaintiffs’ arguments to the contrary,

the Second “Circuit has not advised on how far [the consultant] corollary

                                         42
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 43 of 54




extends[.]” Intell. Prop. Watch, 134 F. Supp. 3d at 748. More pointedly,

Plaintiffs’ selective quotation of dicta in Intellectual Property Watch does not

convince this Court that the consultant corollary applies only when the “proxy

test” is satisfied. (See Pl. Supp. Br. 2 (quoting Intell. Prop. Watch, 134 F. Supp.

3d at 748)). 17 Nor does the Court believe that the fact that the Monitor

“provide[d] an independent assessment of VW’s compliance efforts” in the

course of carrying out his duties under the Plea Agreement means that the

Monitor was not an “objective proxy for the agency,” as Plaintiffs argue. (See

Pl. Supp. Br. 2). Thus, the Court turns to the relevant guidance on the scope

of the consultant corollary: the Supreme Court’s decision in Klamath,

subsequent Second Circuit cases to address the issue, and later decisions by

sister courts in this District on the scope of the consultant corollary.

      In Klamath, the Supreme Court explained that the typical example of

consultants to whom the corollary applies

             have not been communicating with the Government in
             their own interest or on behalf of any person or group
             whose interests might be affected by the Government
             action addressed by the consultant. In that regard,
             consultants may be enough like the agency’s own



17    The Intellectual Property Watch court said, in full: “the law in this Circuit is unsettled as
      to whether an outside consultant, not acting as pure objective proxy for the agency but
      rather advising expressly as an interested party meant to advocate for its own interests,
      qualifies for protection under the consultant corollary.” 134 F. Supp. 3d at 748
      (emphasis added) (citing Klamath, 532 U.S. at 10-11). Thus, the Court believes that a
      better reading of the dicta cited by Plaintiffs is that at one extreme, the corollary applies
      where the consultant is “acting as pure objective proxy for the agency,” and at the other
      extreme, it does not apply where the consultant is “advising expressly as an interested
      party meant to advocate for its own interests.” Id. However, the Intellectual Property
      Watch court’s particular characterization of the scope of the consultant corollary does
      not address consultants whose role falls between these two extremes.

                                               43
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 44 of 54




            personnel to justify calling their communications “intra-
            agency.”

532 U.S. at 12. And although the Supreme Court noted that the D.C. Circuit’s

formulation of the consultant corollary may arguably “extend beyond what we

have characterized as the typical examples” of the corollary, it declined to

define its outer limit. Id. at 12 n.4. However, the Supreme Court observed

that, whatever its limit, the consultant corollary “excludes, at the least,

communications to or from an interested party seeking a Government benefit

at the expense of other applicants.” Id.

      Absent the appointment of a Monitor, DOJ would be “investigating and

prosecuting violations of United States law,” including VW’s violations. (1st

Blackwell Decl. ¶ 21). While the Monitor does not investigate and prosecute,

his service is deeply intertwined with this process, as he “ensur[es] that the

company will implement a truly effective compliance program that significantly

reduces the likelihood of recidivism.” (Id. at ¶ 13). Thus, the Court believes

that because the Monitor consults closely with DOJ in enforcing the Plea

Agreement by “assess[ing] and monitor[ing] the company’s implementation of

its responsibilities under the [A]greement” (see id. at ¶¶ 11-13), the Monitor is

“enough like the agency’s own personnel to justify” the application of

Exemption 5. Klamath, 532 U.S. at 12. (See also 2d Blackwell Decl. ¶ 9 (“[T]he

Monitor’s role was to review and assess VW’s compliance and controls systems,

as required by the Plea Agreement, which assisted the DOJ in determining

whether VW had met its obligations under the Plea Agreement.”)).



                                        44
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 45 of 54




      Seeking to distinguish Klamath, Plaintiffs assert that the Monitor is an

“interested party,” noting that VW pays the Monitor and selectively citing news

articles to assert that the Monitor is not independent, but is instead an

advocate for VW. (Pl. Br. 17-18). These efforts at distinction fail. First,

although VW does pay the Monitor’s salary, that is one of VW’s obligations

under the Plea Agreement, and failure to abide by it would constitute a breach

of the Plea Agreement. (See Plea Agreement ¶¶ 9, 15). Second, DOJ — not

VW — selected the Monitor. (See id. at ¶ 15; 2d Blackwell Decl. ¶ 9). Third, as

Defendant explains, the Plea Agreement was constructed to maintain the

Monitor’s independence and objectivity. (See, e.g., 2d Blackwell Decl. ¶¶ 8-10).

For example, DOJ had the “sole discretion” to, inter alia: (i) choose from

candidates VW identified or to reject all such candidates, (ii) release the

Monitor if it found his work unsatisfactory, (iii) determine if VW has failed to

perform its obligations under the Plea Agreement, and (iv) extend the

monitorship for up to one year. (See Plea Agreement ¶¶ 5, 15). 18 Additionally,

as the Plea Agreement establishes and as 100Reporters I articulated

persuasively, the Monitor’s interests do not lie with the monitored company;

they instead lie in ensuring the company complies with the terms of the



18    Plaintiffs argue that “VW had total authority over proposing candidates for the
      [m]onitorship,” and that “[h]ad the Government disagreed with VW’s proposed
      candidates, nothing in the Plea Agreement would have empowered it to select its own
      Monitor.” (Pl. Supp. Br. 5). However, Plaintiffs mischaracterize the Plea Agreement’s
      provisions regarding DOJ’s power to reject VW’s proposed candidates. Indeed, the Plea
      Agreement explicitly contemplates a situation in which DOJ disagrees with all three of
      VW’s proposed candidates, and provides that “if the [DOJ], in [its] sole discretion, [is]
      not satisfied with the candidates proposed, the [DOJ] reserve[s] the right to seek
      additional nominations from [VW].” (Plea Agreement ¶ 15.A).

                                             45
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 46 of 54




settlement and Plea Agreement. (See Plea Agreement, Ex. 3 at ¶ 2). See also

100Reporters I, 248 F. Supp. 3d at 149 (explaining that “the formal

arrangements, including payment and the structure of the agreement to

provide information, are not dispositive,” and holding that “[b]ecause the

Monitor was exercising independent judgment, not advocating on its behalf or

on behalf of Siemens, the Court finds that the consultant corollary applies”).

      Drawing on Klamath, courts in this Circuit have looked to whether, inter

alia, the third party “functioned ‘enough like’ [the agency’s] own personnel”;

“worked side-by-side” with the agency to address the same “fundamental

concern”; or were “on the same team.” Fox News Network, LLC v. U.S. Dep’t of

Treasury, 739 F. Supp. 2d 515, 540 (S.D.N.Y. 2010) (quoting Klamath, 532 U.S.

at 12); see also Intell. Prop. Watch, 134 F. Supp. 3d at 748. Here, the Monitor

and DOJ worked “side-by-side” to address the same “fundamental concern”:

VW’s compliance with the Plea Agreement and efforts to remediate its

environmental compliance programs. (See, e.g., Plea Agreement, Ex. 3 at ¶ 2;

see also 2d Blackwell Decl. ¶¶ 10-21).

      The cases that Plaintiffs cite to support their argument that the

consultant corollary does not apply are easily distinguishable. For example, in

Tigue v. United States Department of Justice, the Second Circuit addressed the

question of whether the consultant corollary applies when an outside

consultant to an agency receives information from a second agency for use by

that consultant in making recommendations to the first agency. 312 F.3d at

77-79. In answering this question in the affirmative and upholding the

                                         46
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 47 of 54




application of the consultant corollary, the Second Circuit did not consider

whether the consultant corollary required the application of the proxy test. Id.

at 79. Instead, the Tigue court cited with approval Ryan v. Department of

Justice, the leading case for the D.C. Circuit’s broad interpretation of the

consultant corollary, id. at 77-78 (citing Ryan v. Dep’t of Justice, 617 F.2d 781,

790 (D.C. Cir. 1980)), and noted only that after Klamath, the consultant

corollary was inappropriate when the consultant acts as “an interested party,”

id. at 78 n.2 (citing Klamath, 532 U.S. at 12).

      In Fox News Network, the district court analyzed the Supreme Court’s

decision in Klamath to determine that the consultant corollary applied where

the third party “functioned ‘enough like’ [the agency’s] own personnel” to

“‘justify calling their communications intra-agency.’” 739 F. Supp. 2d at 540

(quoting Klamath, 532 U.S. at 12). Fox News Network involved, as relevant

here, documents created by the New York Federal Reserve Board (the “NYFRB”)

and consultants hired by the NYFRB to advise the NYFRB and the Department

of the Treasury (“Treasury”) in relation to the financial collapse of several major

financial entities. Id. at 530. In holding that the consultant corollary applied,

the district court noted that the consultants “worked side-by-side” with

Treasury in developing the disputed documents; that the consultants and

agency had the same “fundamental concern” of “stabilizing the economy”; and

that they were “clearly on the same team[.]” Id. at 540. So too here, as the

Monitor and Defendant worked together towards the same goal of ensuring

VW’s compliance with the Plea Agreement.

                                        47
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 48 of 54




      In Intellectual Property Watch, the case on which Plaintiffs rely most

heavily, the court declined to apply the consultant corollary because it found

that the documents at issue were produced by industry advocacy groups,

which “are by definition interested parties who are expressly meant to advocate

their own interests.” 134 F. Supp. 3d at 748. Thus, the documents were

exactly the sorts of “communications to or from an interested party seeking a

Government benefit at the expense of other applicants” that the Supreme Court

has held to fall outside the corollary. Klamath, 532 U.S. at 12 n.4. Here, by

contrast, VW’s Monitor is clearly not an interested party within the meaning of

Klamath, as explained above.

      And in Welby, Brady & Greenblatt, LLP v. U.S. Department of Health, the

Department of Health & Human Services (“HHS”) communicated with a

municipal agency in an effort to prevent that municipal agency from using

federal funds to satisfy a judgment. In such a situation, the district court said,

the municipal agency was not functioning “as an arm” of HHS, and declined to

expand the corollary beyond the scope of its “typical” application as articulated

in Klamath. No. 15 Civ. 195 (NSR), 2016 WL 1718263, at *7 (S.D.N.Y. Apr. 27,

2016). Here, as discussed above, the Monitor did not act beyond the typical

role as articulated in Klamath. Nor was the Monitor “communicating with the

Government in their own interest or on behalf of any person or group whose

interests might be affected by the Government action[.]” Klamath, 532 U.S. at

12.




                                       48
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 49 of 54




      Under Klamath, Defendant has established that the Monitor: (i) acted

“enough like the agency’s own personnel to justify calling their

communications ‘intra-agency,’” 532 U.S. at 12; and (ii) was not an “interested

party seeking a Government benefit at the expense of other applicants,” id. at

12 n.4. Plaintiffs’ proffered cases do not undermine this conclusion. The

Court thus find that the consultant corollary applies to the Monitor’s Report.

                   ii.    The Report Contains Predecisional and Deliberative
                          Information

      Defendant explains that it used the Report in deliberations about several

major decisions, as well as a series of subsidiary and related sub-decisions.

(See Def. Br. 16-18; Def. Supp. Br. 7-8; 2d Blackwell Decl. ¶¶ 14-21). Plaintiffs

argue that Defendant’s description of the decision or policy to which the Report

contributed is overbroad (see Pl. Br. 14-18; Pl. Reply 7; Pl. Supp. Br. 5-6), and

specifically that Defendant’s assertion that the Report was used by Defendant

to “‘assess[] VW’s compliance with its obligations under the Plea Agreement’” is

insufficiently specific (see Pl. Reply 7 (quoting Def. Reply 6)). Citing

100Reporters I, Plaintiffs contend that Defendant “has failed to point to

subsidiary decisions that fall underneath the nebulous umbrella process it has

purported to identify,” and that acknowledging the application of the privilege

with respect to such a broad decision “would create a [multi-]year umbrella

effectively shielding all agency action from review without accounting for any

subsidiary agency decisions.” (Id. (internal quotation marks omitted)

(alteration in original) (quoting 100Reporters I, 248 F. Supp. 3d at 152-53)).



                                         49
      Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 50 of 54




      While Defendant’s initial submissions might have been insufficiently

specific as to the precise decisions DOJ made in consultation with the Report,

Defendant’s supplemental submission provides additional detail. For example,

the Supplemental Blackwell Declaration provides a detailed articulation of the

various decisions and sub-decisions that Defendant used the Report to make,

including:

                i.   whether VW was meeting its obligations under
                     the Plea Agreement;

               ii.   whether VW was on track to complete its
                     obligations under the Plea Agreement within the
                     requisite time frame;

              iii.   whether VW was enhancing its compliance
                     program and internal controls in a manner
                     tailored to address the past violations;

              iv.    whether the Monitor was adequately discharging
                     his duties;

               v.    how to adjust the direction and progress of the
                     monitorship;

              vi.    whether and how to take steps to address any
                     concerns with VW’s progress and/or the
                     Monitor’s work;

             vii.    whether VW was taking its obligations under the
                     monitorship seriously,

             viii.   whether VW deploying sufficient resources to
                     work with the Monitor, and

              ix.    whether VW had committed subsequent
                     wrongdoing during the course of the first year of
                     the monitorship.

(See 2d Blackwell Decl. ¶¶ 13-21). Furthermore, the Supplemental Blackwell

Declaration provides a chronology of Defendant’s consultation of the Report in


                                         50
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 51 of 54




relation to these specific decisions. (Id.). These showings are sufficient for the

Court to “‘to pinpoint an agency decision or policy to which the document

contributed,’ or was intended to contribute.” Heartland All. for Human Needs,

291 F. Supp. 3d at 79 (quoting Senate of the Commonwealth of P.R., 823 F.2d

at 585). These showings are also sufficient for the Court to determine that at

least some portions of the Report “‘reflect[] the give-and-take of the consultative

process.’” Judicial Watch, Inc. v. Food & Drug Admin., 449 F.3d at 151 (quoting

Coastal States Gas Corp., 617 F.2d at 866). 19

                    iii.    The Court Orders In Camera Review

      The deliberative process privilege does not, “as a general matter, cover

‘purely factual’ material.” Grand Cent. P’ship, Inc., 166 F.3d at 482 (quoting

Hopkins, 929 F.2d at 85). Thus, “memoranda consisting only of compiled

factual material or purely factual material contained in deliberative memoranda

and severable from its context w[ill] generally be available for discovery[.]”

Envtl. Prot. Agency v. Mink, 410 U.S. 73, 87-88 (1973); see also Grand Cent.

P’ship, Inc., 166 F.3d at 482. Plaintiffs argue that even if the deliberative




19    Plaintiffs also argue that the Report is not deliberative because it makes
      “recommendations that VW, not the agency, is required to ‘adopt and implement[.]’”
      (Pl. Br. 15 (quoting Plea Agreement, Ex. 3)). However, contrary to Plaintiffs’ assertion,
      the Report does “bear[ ] on the openness of discussions among agency employees about
      the formulation of any government policy.” (Id.). Defendant has submitted a
      sufficiently detailed declaration explaining how decisionmakers at DOJ consulted the
      Report to make a series of decisions regarding, inter alia, the monitorship, VW’s
      performance under the monitorship, and VW’s compliance with the Plea Agreement.
      (See 2d Blackwell Decl. ¶¶ 13-21). Defendant has also demonstrated that one major
      purpose of the Report was to be used by DOJ in making the aforementioned decisions.
      (See id. at ¶¶ 9, 11). Thus, although Plaintiffs are correct that the Plea Agreement
      requires the Monitor to make recommendations to VW, it does not follow that the
      Report is not deliberative.

                                             51
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 52 of 54




process privilege applies, Defendant has failed to establish that all segregable

factual material has been released, and requests in camera review. (See Pl.

Br. 18; Pl. Supp. Br. 5-6, 11-12). Defendant rejoins that it has released all

“‘purely factual material’ from the Report,” except where, as relevant, DOJ

“determined that the ‘factual information’ was so ‘intertwined with deliberative

policy discussions’ that disclosure of factual portions would show the

government’s ‘protected deliberations.’” (Def. Supp. Br. 15 (quoting Color of

Change v. U.S. Dep’t of Homeland Sec., 325 F. Supp. 3d 447, 455 (S.D.N.Y.

2018); see also 2d Blackwell Decl. ¶¶ 33-36 (discussing segregability analysis)).

After a careful review of the Redacted Report and Defendant’s submissions, the

Court agrees that Defendant’s redactions are likely overbroad, and therefore

orders in camera review.

      The Supplemental Blackwell Declaration details Defendant’s “line-by-line

review” of the Report as part of a segregability analysis. (2d Blackwell Decl.

¶ 33). Defendant has withheld a significant amount of purely factual

information because it claims that the factual information is “intertwined” with

deliberative material. (See id. at ¶ 36). For example, Defendant has withheld

large swaths of the Report, much of which appears to simply describe the

Monitor’s activities or VW’s compliance programs or remedial actions. (See

generally Redacted Report). While the Monitor’s recommendations are certainly

protected from disclosure pursuant to Exemption 5, the Court’s careful review

of the Redacted Report suggests that the Monitor’s recommendations are not so

closely intertwined with purely factual information to justify such extensive

                                       52
       Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 53 of 54




withholding. (See, e.g., id. at 32-90, 100-21; id. at Appendix C-D). The

evidence in the record suggests that Defendant’s withholding is overbroad, and

accordingly the Court exercises its discretion to order in camera review. See

Hopkins, 929 F.2d at 85-86. 20

                                            ***

      In light of Defendant’s extensive withholdings in this case and the

Court’s denial of summary judgment for either side with regard to Exemption 4

and Exemption 5, the Court will exercise its discretion to require the

production of the Report for in camera review. See Hopkins, 929 F.2d at 85-86;

see also Horowitz v. Peace Corps, 428 F.3d 271, 282 (D.C. Cir. 2005) (noting



20    To the extent the Report contains predecisional, deliberative material, the Court is
      satisfied that Defendant has “‘explain[ed] how a particular Exemption 5 withholding
      would harm the agency’s deliberative process’” under the FIA’s “‘foreseeable harm
      standard.’” Nat. Res. Def. Council v. Envtl. Prot. Agency, No. 17 Civ. 5928 (JMF), 2019
      WL 3338266, at *1 (S.D.N.Y. July 25, 2019) (quoting Rosenberg v. U.S. Dep’t of Def., 342
      F. Supp. 3d 62, 78 (D.D.C. 2018)). The Court credits Defendant’s argument that the
      release of the deliberative portions of the report will “risk significant harm to the
      Government’s ability to reach careful and informed decisions about matters such as
      whether companies are on track to satisfy their obligations under plea agreements and,
      if not, what steps the Government can take[.]” (2d Blackwell Decl. ¶ 31). As Defendant
      explains, “[t]he practical purpose of monitorships, including a monitor’s analysis that
      assists the DOJ in evaluating a company’s adherence to key terms of a plea agreement,
      thus depends ... on the expectation of confidentiality by companies, monitors, and the
      DOJ to communicate openly and honestly[.]” (Id. at ¶ 32). Defendant argues that
      disclosure of deliberative material might threaten the government’s ability to obtain
      from the Monitor “similarly useful analysis in the future.” (Id. at ¶ 31). Similarly,
      disclosure of the deliberative portions of the Report would “would jeopardize the success
      of monitorships and thus risk depriving the DOJ of an important tool[.]” (Id. at ¶ 32).
      Because the Court finds that these assertions satisfy the FIA’s foreseeable harm
      standard, it need not address Defendant’s less persuasive argument that the very act of
      disclosing factual information in an independent monitor’s report will cause foreseeable
      harm to interests protected by Exemption 5 by decreasing the quality of information —
      not analysis — provided to the government by an independent monitor, and
      accordingly, will discourage the agency’s use of independent monitors in the future.
      (See 2d Blackwell Decl. ¶¶ 28-30). The Court is wary that endorsing such a position
      might authorize overbroad withholding of all factual information in an independent
      monitor’s report pursuant to Exemption 5, regardless of whether that information is
      deliberative.

                                             53
         Case 1:19-cv-01424-KPF Document 60 Filed 02/03/21 Page 54 of 54




that “whether to conduct an in camera review of a document is within the trial

court’s ‘broad discretion’” (quoting Spirko v. U.S. Postal Serv., 147 F.3d 992,

996 (D.C. Cir. 1998))). Defendant is directed to provide an unredacted copy of

the Report for in camera review within 30 days of the date of this Order. Along

with the Report, Defendant shall provide the Court with a legend to explain

how the Court is to evaluate and distinguish among multiple, potentially

overlapping exemptions claimed by Defendant.

                                   CONCLUSION

      For the reasons stated in this Opinion, Defendant’s motion for summary

judgment is DENIED, Intervenor’s motion for summary judgment is DENIED,

and Plaintiffs’ cross-motion for summary judgment is also DENIED. Defendant

is directed to produce a copy of the Report and an accompanying legend for in

camera review within 30 days of the date of this Order. The Clerk of Court is

directed to terminate the motions pending at docket entries 26, 30, and 34.

      SO ORDERED.

Dated:        February 3, 2021
              New York, New York             __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        54
